DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendment to currently considered Claims 1, 8, 10, and 20 and to withdrawn claims 4-7, 9, 15, 18, and 19, and the cancelation of Claims 2, 3, and 11 is acknowledged.

The amendment to Claims 1, 8, and 20 overcomes the Claim interpretation under 35 U.S.C. 112(f), the amendment to Claims 1 and 8 and cancellation of Claims 2 and 3 overcomes the rejection under 35 U.S.C. 112(b), and the amendment to Claims 1, 10, and 20 overcomes the current rejections under 35 U.S.C. 102 as explained in the interview summary of the Applicant initiated interview held on 6/7/2021 and mailed on 7/9/2021.
However, upon further consideration, a new ground(s) of rejection is made in view of Moosmuller (US 6,542,831 B1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 8, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikiades (WO 2014/132074 A2) in view of Moosmuller (US 6,542,831 B1).

Regarding Independent Claim 1, Ikiades discloses a laser particle sensor (Figs 1, 5, but also refer to Figs. 7-10 and 17-21) on a vehicle (1), comprising:
a vehicle (1);
a laser particle sensor (Fig. 5) mounted on a first portion of the vehicle (the light source and the sensors may be mounted adjacent to each other, i.e. on a first portion of the vehicle, p. 21, lines 9-12, p. 28, lines 18-21, also see p. 30, lines 20-22), wherein the laser particle sensor comprises:
an optical system (Fig. 5, 3, 33, 34, 52, 55A-C, 51A-C, 54A-C, 5A-C,) , wherein the optical system comprises an optical transceiver (laser 3) and collection optics (detection optics 52);
at least one processor (6) coupled to the optical system (by means of 54);
wherein the optical system is configured to transmit one or more laser light beams (by means of laser 3) to detect particles in a volume of freestream fluid (41), and 
wherein the optical system is configured to transmit (see Fig. 5) the one or more laser light beams toward a second portion of the vehicle (Fig. 5, second portion would be the second side of the vehicle that has a mirror 34, opposite the first side that has 
wherein the optical system is configured to receive a backscattered portion of the one or more laser light beams transmitted by the optical system (see figures, especially Fig. 5 and Fig. 6, for example Rayleigh scattering; p. 29, l. 1-10).
Ikiades is silent regarding the second portion of the vehicle being covered with a light absorbent material to terminate the one or more light beams on the second portion of the vehicle, wherein the light absorbent material is a non-reflective material that is absorbent with respect to a wavelength of the one or more laser light beams.
Moosmuller discloses a vehicle particle sensor system and teaches the use of a beam terminus (Figs. 1, 2, 5, element 140) that terminates the laser beam on the other side from the transmitter and provides a degree of safety by preventing the beam from continuing on toward people or objects (col. 5, lines 4-7, i.e. it is implicitly absorbent with respect to a wavelength of the one or more laser light beams), designed to reduce near-backscatter sufficiently. A beam terminus can be based on single or multiple reflections by light absorbing glass (col. 5, lines 17-19).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the second portion of the vehicle, adjacent to the mirror be covered with a light absorbent material to terminate the one or more light beams on the second portion of the vehicle, wherein the light absorbent material is a non-reflective material that is absorbent with respect to a wavelength of the one or more laser light beams in order to prevent the beam from reflecting towards or continuing on toward people or objects.
Claim 8, the combination of Ikiades and Moosmuller discloses the laser particle sensor of claim 1, wherein the portion of the vehicle comprises one of a portion of a body, foil, and engine (Ikiades, specific features of the vehicle which is not part of the device and hence, those features are not limiting for the laser particle sensor; however details of Figs 7-9 specify that light source 3 placed inside engine nacelle 12, with the detection apparatus 5 on the opposite side of the air inlet, in order to monitor the airstream entering the air inlet of the engine nacelle p. 30, Iines 24 -30, while Fig. 21 specifies that the particle sensor is mounted on the fuselage 16 adjacent to the cockpit 17, p. 43, lines 25-26. This is not explicitly explained for the embodiment of Fig. 5, but Ikiades specifies that embodiments of the invention have been described as being applied to a surface that may be on a part or component of an aircraft, e.g., a wing or tail section, but may also be used for other moving aerodynamic structures such as a blade of a wind turbine, p. 45, lines 1-6).

Regarding Independent Claim 10, Ikiades discloses a system (Figs 1, 5, but also refer to Figs. 7-10 and 17-21), comprising:
a vehicle (1); and
a laser particle sensor (Fig. 5) mounted to a first portion of the vehicle (p. 21, lines 9-12, p. 28, lines 18-21, also see p. 30, lines 20-22), wherein the laser particle sensor includes a laser transceiver (laser 3) and collection optics (detection optics 52), wherein the laser transceiver is configured to transmit one or more laser light beams (see Fig. 5), wherein a window (p. 8, lines 1-3) of the laser transceiver is fixed and oriented to transmit the one or more laser light beams toward a second portion of the 
Ikiades is silent regarding the one or more laser light beams terminating on the second portion of the vehicle, wherein the second portion of the vehicle is covered with a light absorbent material, wherein the light absorbent material is a non-reflective material that is absorbent with respect to a wavelength of the one or more laser light beams.
Moosmuller discloses a vehicle particle sensor system and teaches the use of a beam terminus (Figs. 1, 2, 5, element 140) that terminates the laser beam on the other side from the transmitter and provides a degree of safety by preventing the beam from continuing on toward people or objects (col. 5, lines 4-7, i.e. it is implicitly absorbent with respect to a wavelength of the one or more laser light beams), designed to reduce near-backscatter sufficiently. A beam terminus can be based on single or multiple reflections by light absorbing glass (col. 5, lines 17-19).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to terminate the one or more laser light 
Regarding Claim 17, the combination of Ikiades and Moosmuller discloses the system of claim 10, wherein the first portion of the vehicle comprises one of a portion of a body, foil, and engine (Ikiades, details of Figs 7-9 specify that light source 3 placed inside engine nacelle 12, with the detection apparatus 5 on the opposite side of the air inlet, in order to monitor the airstream entering the air inlet of the engine nacelle p. 30, Iines 24 -30, while Fig.. 21 specifies that the particle sensor is mounted on the fuselage 16 adjacent to the cockpit 17, p. 43, lines 25-26. This is not explicitly explained for the embodiment of Fig. 5, but Ikiades specifies that embodiments of the invention have been described as being applied to a surface that may be on a part or component of an aircraft, e.g., a wing or tail section, but may also be used for other moving aerodynamic structures such as a blade of a wind turbine, p. 45, lines 1-6).

Regarding Independent Claim 20, Ikiades discloses a system (Figs 1, 5, but also refer to Figs. 7-10 and 17-21), comprising:
a vehicle (1);
an optical system (Fig. 5, 3, 33, 34, 52, 55A-C, 51A-C, 54A-C, 5A-C) mounted to a first portion of the vehicle (Fig. 5, page 21, lines 9-12, p. 28, lines 18-21, also see p. 
at least one processor (6) coupled to the optical system (by means of 54);
wherein the optical system is configured to:
transmit one or more laser light beams (by means of laser 3) to detect particles in a volume of undisturbed airflow in a selected measurement region (41) between the first portion of the vehicle and a second portion of the vehicle (Fig. 5, mirror 34, p. 21, lines 9-12, p. 28, lines 18-21, also see p. 30, lines 20-24), wherein the one or more laser light beam terminate on the second portion of the vehicle (see Fig. 5); and
receive a backscattered portion of the one or more laser light beams transmitted by the optical system (see figures, especially Fig. 5 and p. 29, l. 1-10).
Ikiades is silent regarding the second portion being covered with a light absorbent material and the light absorbent material being a non-reflective material that is absorbent with respect to a wavelength of the one or more laser light beams.
Moosmuller discloses a vehicle particle sensor system and teaches the use of a beam terminus (Figs. 1, 2, 5, element 140) that terminates the laser beam on the other side from the transmitter and provides a degree of safety by preventing the beam from continuing on toward people or objects (col. 5, lines 4-7, i.e. it is implicitly absorbent with respect to a wavelength of the one or more laser light beams), designed to reduce near-backscatter sufficiently. A beam terminus can be based on single or multiple reflections by light absorbing glass (col. 5, lines 17-19).
.


Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
US 10,773,825 B1, US 2015/710130644 A1, and US 2020/0269993 A1 disclose the use of laser termination from an aircraft.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877